Citation Nr: 0736314	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  01-07 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for recognition as the surviving spouse of a 
veteran for Department of Veterans Affairs benefits purposes.



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The appellant has claimed entitlement to Department of 
Veterans Affairs (VA) benefits based on an allegation that 
she is the surviving spouse of an individual who had 
recognized service in the Philippines during World War II.  
For purposes of this appeal only, it is again assumed that 
she has appropriate standing as a claimant. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of February 2001 by 
the VA Regional Office (RO) in Manila, Philippines, which 
confirmed previous decisions which had declined to recognize 
such service.

In a decision in September 2001, the Board denied the 
appellant's claim.  She filed an appeal with the United 
States Court of Appeals for Veterans Claims (Court).  On 
Joint Motion, in March 2003, the Court vacated the 2001 Board 
decision and remanded the case for specific development.

Under regulations then in effect, the Board endeavored to 
develop the evidence on its own in a memorandum in March 
2003.

However, due to revisions in pertinent regulations, the case 
was remanded by the Board in September 2003 for development.  
That has been accomplished, and the case is again before the 
Board for final appellate review.


FINDINGS OF FACT

1.  The appellant's claim for recognition as the surviving 
spouse of a veteran was previously denied by the RO on 
September 20, 1990, and January 7, 1993, on the basis that 
the United States Department of the Army had certified that 
the man identified by the appellant as her husband had no 
recognized guerrilla service and was not a member of the 
Commonwealth Army in the service of the Armed Forces of the 
United States.  The appellant did not perfect an appeal of 
either decision.

2.  The additional evidence presented since January 7, 1993, 
is new in part but not material, is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim for recognition as the surviving spouse of a 
veteran, and does not raise a possibility of substantiating 
that claim.


CONCLUSIONS OF LAW

1.  The decisions of September 1990 and January 1993 which 
denied the appellant's claim for recognition as the surviving 
spouse of a veteran are final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

2.  The additional evidence which has been presented since 
the final January 1993 decision is not new and material, and 
the claim for recognition of the appellant as the surviving 
spouse of a veteran for VA benefits purposes may not be 
reopened.  38 U.S.C.A. §§ 101(2), 5104, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.8, 3.9, 3.104, 3.156, 3.203, 20.1103 
(2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  The VCAA notice requirements 
apply to all elements of a claim.  Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not be affected because, for example, actual 
knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefit sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 861 (Fed. Cir. 2007). 

The appellant filed a claim to reopen her previously denied 
claims in December 2000.   She was advised of the continued 
denial in February 2001, and expressed disagreement with the 
decision in March 2001.   A SOC was issued in May 2001.  She 
timely filed a Substantive Appeal, a VA Form 9 in July 2001.  
Since then, the Board has denied the claim in a decision 
which discussed the merits of the case at length; the Court 
has vacated and remanded the claim at which time the Joint 
Motion discussed the case at length; and the Board has since 
both undertaken development on its own volition and via 
remand, all of which again described the evidence of record 
and pertinent mandates.  In the aggregate, the Board finds 
that the RO has satisfied the duty to assist under the VCAA.

The Board finds that the content of letters and other 
communications complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Any other defect with respect to timing was harmless 
error.  See Mayfield, supra.  She was advised of her 
opportunities to submit additional evidence after which 
additional data was obtained and entered into the record.  
Most recently she has not responded to requests for 
additional information, as noted in the recent SSOC.  The 
Board finds that the purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.   

In addition, it appears that all obtainable evidence 
identified by the appellant relative to her claim has been 
obtained and associated with the claims file, and that she 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for a fair 
disposition of the current appeal.  It has not been suggested 
in any way that there is any prejudice due to a lack of 
proper VA notice or assistance, and they have demonstrated 
actual knowledge of the information and evidence necessary to 
substantiate the pending claim.  See, e.g., Dalton v. 
Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced 
that appellant and representative had demonstrated actual 
knowledge of the information and evidence necessary to 
establish the claim). 

Thus, any absence of information was harmless error and, to 
whatever extent the decision of the Court in Dingess, supra, 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board notes that such 
information was provided to the veteran.  Any presumption of 
error as to VCAA notice has been rebutted in this case.  See 
Sanders, supra.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 


II.  Legal Criteria, Factual Background, and Analysis

The appellant contends that she is the surviving spouse of a 
veteran for VA benefits purposes, as she asserts she was 
married under common law to a man who had recognized service 
during World War II.

"In order to qualify for VA benefits, a claimant . . . or 
the party upon whose service the claimant predicates the 
claim . . . (must be) a 'veteran'".  See Cropper v. Brown, 6 
Vet. App. 450, 452 (1994); see D'Amico v West, 209 F.3d 1322, 
1327 (Fed. Cir. 2002).

Therefore, in order to be eligible for benefits administered 
by VA, the evidence must establish that the individual 
seeking benefits is a veteran or has a legal relationship to 
a veteran, such as being the veteran's spouse.  The term 
"veteran" is defined in 38 U.S.C.A. § 101(2); 38 C.F.R. § 
3.1(d), as a person who served in the active military, naval, 
or air service, and who was discharged or released therefrom 
under conditions other than dishonorable.  "Active military, 
naval, or air service" includes active duty.  "Active 
duty" is defined as full-time duty in the Armed Forces.  38 
C.F.R. § 3.6(a), (b).  The "Armed Forces" consist of the 
United States Army, Navy, Marine Corps, Air Force, and Coast 
Guard, including their Reserve components. 38 C.F.R. § 
3.1(a).  

In addition, under 38 C.F.R. §§ 3.8, 3.9, certain service 
with the Commonwealth Army of the Philippines, with the 
Philippine Scouts, and guerrilla service is included for VA 
benefits purposes.

Significantly, however, under 38 C.F.R. § 3.203(a), VA may 
only accept evidence of service submitted by a claimant, such 
as a DD Form 214, Certificate of Release or Discharge from 
Active Duty, or original Certificate of Discharge, without 
verification from the appropriate service department, if the 
evidence meets the following conditions:  (1) The evidence is 
a document issued by the service department.  A copy of an 
original document is acceptable if the copy was issued by the 
service department or if the copy was issued by a public 
custodian of records who certifies that it is a true and 
exact copy of the document in the custodian's custody; and  
(2) The document contains needed information as to length, 
time and character of service; and  (3) In the opinion of the 
Department of Veterans Affairs the document is genuine and 
the information contained in it is accurate.

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of 38 
C.F.R. § 3.203 (a), VA shall request verification of service 
from the service department. 

The appellant's claim for recognition as the surviving spouse 
of a veteran was previously denied by the RO on September 20, 
1990, and January 7, 1993, on the basis that the United 
States Department of the Army had certified that the 
appellant's claimed husband had no recognized guerrilla 
service and hadnot been a member of the Commonwealth Army in 
the service of the Armed Forces of the United States.  The 
appellant was notified by letter of the decisions and of her 
right to file an appeal, but she did not do so, and therefore 
those decisions became final.  38 C.F.R. §§ 3.104, 20.302, 
20.1103.

The Board notes that the previously considered evidence 
included verifications of service requested by the RO on 
several occasions.  The service department, the United States 
Army, specifically determined in February 1950 that the 
individual now named by the appellant as her spouse has "no 
recognized guerrilla service, nor was he a member of the 
Commonwealth Army in the service of the Armed Forces of the 
United States." 

The Army subsequently confirmed the above service-
verification report in August 1950 and again in December 
1992.

The previously considered evidence also included various 
other documents from sources other than a United States 
service department, including affidavits from persons who 
stated their personal confirmation that the appellant's 
husband had service with the United States Armed Forces of 
the Far East (USAFFE), and documents from the Armed Forces of 
the Philippines to include a document submitted by the 
appellant in March 1992 which was to the effect that her 
husband had served from December 1941 to October 1944, and 
was missing and presumed to be dead.

Under 38 C.F.R. §§ 3.8 and 3.9, certification of service is a 
prerogative of the service department, and VA has no 
authority to amend or change the service department's 
decision.  The Court has held that findings by a United 
States service department regarding the status of a person's 
service "are binding on the VA for purposes of establishing 
service in the U.S. Armed Forces."  See Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992); Dacoron v. Brown, 4 Vet. App. 115, 
120 (1993) and Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 
1997) which held that "Philippine veterans are not eligible 
for veterans' benefits unless a U.S. service department 
documents or certifies their service." 

Therefore, the service department's determination that an 
individual did not have service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces, is binding on 
VA.  38 C.F.R. § 3.203; see Duro, 2 Vet. App. at 532.  
Accordingly, the RO was correct in its previous decisions 
that there was no basis to recognize the man identified by 
the appellant as her husband as a veteran for VA benefits 
purposes.

With receipt of new documentation, etc., the service 
department may be requested to recertify the claim under 
certain circumstances.  See, e.g., Sarmiento v. Brown, 7 Vet. 
App. 80, 85 (1994).

New and material evidence means evidence not previously 
submitted to agency decision makers which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, which 
is neither cumulative nor redundant, and which raises a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2007).  See Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  Evidence which is solely cumulative or 
repetitious in character will not serve as a basis for 
reconsideration of a previous decision.  Moreover, Hodge 
stressed that under the regulation new evidence could be 
material if that evidence provided "a more complete picture 
of the circumstances... even where it will not eventually 
convince the Board to alter its...decision."  Hodge, supra, at 
1363.

The Board notes that, effective August 29, 2001, changes were 
made to 38 C.F.R. § 3.156(a), which defines new and material 
evidence.  To whatever extent the new regulation has changed 
the approach to developing evidence in claims, it has not 
modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision:  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 
3.156(a).  If the Board determines that the evidence is new 
and material, the case is reopened and evaluated in light of 
all the evidence, both new and old.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  In making this determination, the 
Board must look at all of the evidence submitted since the 
time that the claim was finally disallowed on any basis, not 
only since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present case, this means that the Board must look at all the 
evidence submitted since the 1993, which was the last final 
adjudication which disallowed the appellant's claim.

The appellant's claim thus turns upon the legal issue of 
whether any of the evidence submitted since 1993 is new and 
material as to the central issue of basic eligibility.  

Additional evidence which has been presented since the 
previous decision includes a "Certification" from the Armed 
Forces of the Philippines dated in November 2000 which is to 
the effect that the appellant is the surviving spouse of an 
individual who had "USAFFE/grla" service during World War 
II.  As noted above, however, the only satisfactory evidence 
on this issue is a certification issued by the United States 
Armed Forces.  The document submitted by the appellant was 
not issued by the U.S. Armed Forces, but was instead issued 
by a foreign government.

Pursuant to the Court and Board actions described above, and 
after additional copies of numerous documents had been added 
to the file as well as statements by the appellant, the 
service department was asked to undertake a recertification.  
As noted in numerous reports of record, and as the appellant 
has been notified on numerous occasions, extensive 
information, to include originals and copies of affidavits 
already of record to several variations of her late husband's 
name, date of birth, etc., and all other pertinent 
documentation and allegations as provided in various 
documents and in her statements, were reviewed.

In a memorandum dated December 12, 2006, the service 
department through the National Personnel Records Center 
(NPRC) again responded to the inquiry as to the claimed 
military service status of the appellant's purported late 
husband; and certified that his name 

was not shown in the official records and 
archives on file at this Center which 
lists the members of the Philippine 
Commonwealth Army, including recognized 
guerrillas, in the service of the United 
States Armed Forces during World War II.  
Therefore, your request cannot be 
favorably considered.

We have previously furnished a negative 
NA Form 3101 to VA Manila.

Thus, while some of the information now of record is new, in 
that is was not technically of record previously in the same 
form as now presented, it is nonetheless the same in 
substantive content.  

The additional evidence presented since the final VARO 
decision in January 1993 is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim for recognition as the surviving spouse of a veteran.  
The claim for recognition of the appellant as the surviving 
spouse of a veteran for VA benefits purposes has not been 
reopened, and the decisions of September 20, 1990, and 
January 7, 1993, which denied the appellant's claim for 
recognition as the surviving spouse of a veteran on the basis 
that the United States Department of the Army had certified 
that the appellant's husband had no recognized service and 
was not a member of the Commonwealth Army in the service of 
the Armed Forces of the United States, remain final.

In reaching the present decision, the Board has reviewed all 
the evidence in the appellant's claims file.  Although there 
is an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on her behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In fact, the substance of the evidence presented in the 
aggregate in this case since 1993 is virtually identical to 
that previously of record.  Nonetheless, in addition, based 
on all of the evidence now in the file, the service 
department has in fact gone that "extra mile" and 
recertified the appellant's late husband's service; and the 
conclusion remains the same, e.g., the service is such that 
it does not qualify for VA benefits.  When considered with 
the previous evidence of record, the evidence submitted since 
1993 does not relate to unestablished facts necessary to 
substantiate the claim.  Since that evidence is cumulative 
and redundant, it does not raise a reasonable possibility of 
substantiating the claim.


ORDER

New and material evidence has not been submitted to reopen a 
claim for recognition as the surviving spouse of a veteran 
for Department of Veterans Affairs benefits purposes, and the 
appeal is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


